Citation Nr: 0626012	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  02-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under 38 
U.S.C. § 1151 for additional left knee disability due to VA 
medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1951 
to May 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2006, a motion to advance this case on the Board's 
docket was granted for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

In July 2001, the veteran filed a claim to reopen a finally 
decided claim for entitlement to compensation under 38 U.S.C. 
§ 1151 for additional left knee disability due to VA medical 
treatment.  The Board finds that this appeal must be remanded 
for development in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and caselaw issued during the 
pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005); see 
also Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA duty to notify includes providing the veteran the 
correct information and evidence needed to substantiate and 
complete a claim.  Reopening a claim for service connection 
that has been previously and finally disallowed requires that 
new and material evidence be presented or secured since the 
last final disallowance of the claim.  38 U.S.C.A. § 5108 
(West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  An 
amendment that changed the definition of new and material 
evidence applies to claims to reopen received on or after 
August 29, 2001.  Compare 38 C.F.R. § 3.156(a) (2001), with 
38 C.F.R. § 3.156(a) (2005).  Here, the prior version of the 
regulation is applicable because the veteran filed a claim to 
reopen in July 2001.  

In an August 2001 letter, VA notified the veteran that it was 
working on his claim to reopen, but did not notify him of the 
information and evidence needed to reopen a claim.  In a 
November 2001 rating decision, the RO denied the veteran's 
claim to reopen, finding that the newly submitted evidence 
was not new and material.  The RO applied the prior, and 
proper, version of the new and material regulation.  In 
January 2002, the veteran filed a notice of disagreement.  In 
June 2002, the RO issued a statement of the case that listed 
the amended version of the regulation, but conducted its 
analysis using the prior version of the new and material 
regulation.  In a July and September 2002 supplemental 
statements of the case, the RO applied the prior, and proper, 
version of the new and material regulation.  In February 2003 
this case was remanded to afford the veteran a Travel Board 
hearing.  A hearing was held in March 2003.  In September 
2003, this case was remanded to obtain additional medical 
records and for additional VCAA notice.  In May 2004 letter 
pursuant to the remand, the AMC notified the veteran of the 
information and evidence needed to first, reopen his claim, 
and second, establish entitlement to compensation under 
38 U.S.C.A. § 1151 on the merits.  The letter provided the 
amended, and incorrect, version of the new and material 
regulation.  In March 2006, this case was remanded for a 
Travel Board hearing.  A hearing was held in June 2006.  

The Board concludes that because the RO and the AMC did not 
consistently notify the veteran of or consistently apply the 
correct regulatory definition of new and material evidence, 
and because this may have been confusing, a remand is 
required to correct the defective VCAA notices in August 2001 
and May 2004.  

During the pendency of this appeal, the VCAA duty to notify 
was clarified by the United States Court of Appeals for 
Veterans Claims (Court) in two pertinent respects.  First, 
the Court held that the VCAA duty to notify applies to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Second, the Court held that with respect to a claim to 
reopen, VA must notify the veteran of the evidence and 
information that is necessary to reopen a claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The information necessary to reopen 
the claim includes a statement as to what evidence was 
lacking at the time of the last final decision, such that 
adjudication resulted in a denial, and a statement as to what 
information is required to reopen the claim.  See Id.  In 
this case, the veteran was not provided, pre-adjudication, 
with information regarding a disability evaluation or 
effective date.  The veteran was also not provided with 
information as to what evidence was lacking at the time of 
the last final decision such that the claim was denied and 
what information was required to reopen the claim.  The Board 
concludes that remand is also required for compliance with 
these aspects of VCAA notice.

Accordingly, the case is remanded for the following actions:

1.  The RO must send the veteran a letter 
that provides the correct version of the 
regulation pertinent to claims to reopen 
filed before August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2001).  The letter 
must also provide notice as required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  After completing the above action, the 
RO must readjudicate the veteran's claim 
to reopen the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
additional left knee disability due to VA 
medical treatment.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 79 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


